Gray, J.
An indictment which, taken in connection with the certificate indorsed thereon by the clerk at the time of its return into court, distinctly shows the dates of its presentment by the grand jury, and of the commission of the offence charged, is not invalidated by a defective description, in its caption, of the term of court at which it was found. It has already been held that *487an omission, in the caption, of the date of holding the term is immaterial, when the date of its presentment and return is stated in the clerk’s indorsement, and the allegation in the indictment of the time of the commission of the offence is consistent therewith. Commonwealth v. Hines, 101 Mass. 33. We are of opinion that a like rule applies to this case, and that the statement, in the caption, of the year in which the court was held, may be rejected aa inconsistent with the dates stated in the clerk’s certificate and in the body of the indictment, and as manifestly erroneous.

Judgment on the verdict.